        Case: 1:19-cr-00154-DAP Doc #: 24 Filed: 08/01/19 1 of 4. PageID #: 89




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:19-CR-154
                                                   )
                 Plaintiff,                        )   JUDGE DAN A. POLSTER
                                                   )
         v.                                        )
                                                   )
 MARK CHARLES LAMBERT,                             )   UNITED STATES’ SENTENCING
                                                   )   MEMORANDUM
                 Defendant.                        )


        Now comes the United States of America, by its counsel, Justin Herdman, United States

Attorney, and Payum Doroodian, Assistant United States Attorney, and respectfully submits this

memorandum for the sentencing of Defendant Mark Charles Lambert. The United States agrees

with the calculation within the Presentence Investigation Report (“PSR”), placing Defendant’s

Criminal History Category as VI and Offense Level as 21 after acceptance of responsibility.

Thus, Defendant’s advisory Sentencing Guidelines range is 77 to 96 months (Doc. No. 21 at ¶

53). For the reasons set forth below, this Court should impose a sentence within the advisory

Guidelines range.

   I.         FACTUAL BACKGROUND

        On September 20, 2018, Ashtabula Police Department officers observed Defendant Mark

Lambert leave an apartment building carrying a black bag. Being familiar with Lambert’s

extensive criminal history, officers checked and discovered that Lambert had three active

warrants. After detaining Lambert, the officers searched the black bag and found a Taurus .40

caliber pistol with the serial number altered or obliterated as well as heroin needles and drug

paraphernalia.
         Case: 1:19-cr-00154-DAP Doc #: 24 Filed: 08/01/19 2 of 4. PageID #: 90



         After his arrest, Lambert agreed to speak with officers. During this interview he admitted

to being addicted to heroin, using it three times daily and “middling” in narcotics sales. Lambert

claimed that he had bought the gun a month before his arrest and that the serial numbers had

already been defaced. He admitted that he knew it was wrong for him to possess the firearm and

ammunition but that he had been receiving threats on his life after he committed a burglary

during which he said he stole $4,000. Lambert had not been employed for the past eighteen

months and claims affiliation with the Arian Brotherhood gang.

   II.      APPLICATION OF § 3553(a) FACTORS

         Considering the 18 U.S.C. § 3553(a) factors, including the nature and circumstances of

the offense, a within-Guidelines sentence is sufficient, but not greater than necessary, to reflect

the seriousness of the offense, promote respect for the law, protect the public, and afford

adequate deterrence.

         The instant offense is just one in a long pattern of serious criminal behavior. Most

notably, Lambert has been previously convicted of numerous violent crimes, including assault on

a peace officer, robbery, and assault. (Doc. No. 21 at ¶¶ 25, 27, 30). Although Lambert’s

current offense is not in and of itself a violent crime, possessing a firearm and ammunition

certainly creates a risk of violence and poses a danger to the safety of the community, especially

when the firearm is in the hands of a violent criminal like Lambert.

         Defense argues that a downward departure from the advisory guideline is warranted in

this case because Lambert’s criminal history category is overrepresented. Given the Lambert’s

age, gang affiliation, and the seriousness of the prior convictions, including the numerous

probation violations that did not score, if anything, Lambert’s criminal history category score

underrepresents Lambert’s criminality. Furthermore, despite defense’s claims that Lambert will

be easily employable due to his skills with and passion for cars, he had no legitimate source of

                                                  2
       Case: 1:19-cr-00154-DAP Doc #: 24 Filed: 08/01/19 3 of 4. PageID #: 91



income for over eighteen months before he was arrested. In addition, Lambert has repeatedly

relapsed into substance abuse and admits to dealing drugs and robbing citizens to fund his habit.

Even after completing a six-month residential substance abuse treatment, Lambert reverted back

to his thug and drug lifestyle in 2017. (Doc. No. 21 at ¶ 46). For these reasons, this court should

not vary or depart downward for this Defendant.

       The Defendant’s history of violence, as well as his own admissions of robbery, dealing

drugs and illegally possessing a firearm shows a need for a sentence to both deter future criminal

conduct and to protect the public. The instant offense shows that his prior sentences were

insufficient to deter the Defendant from his pattern of criminal behavior or from repeatedly

returning to drug use even after becoming sober. As such, a sentence within the Guideline range

is sufficient, but not greater than necessary, to reflect the seriousness of the offense, promote

respect for the law, afford adequate deterrence and protect the public from future crimes of the

Defendant.

III.   CONCLUSION

       For the forgoing reasons, the United States respectfully requests that the Court impose a

sentence within the advisory Guidelines range.

                                                        Respectfully submitted,

                                                        JUSTIN HERDMAN
                                                        United States Attorney


                                               By:     /s/ Payum Doroodian
                                                        Payum Doroodian (DC: 1035376)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 W Superior Ave, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3739
                                                        (216) 522-2403 (facsimile)
                                                        Payum.Doroodian@usdoj.gov

                                                  3
       Case: 1:19-cr-00154-DAP Doc #: 24 Filed: 08/01/19 4 of 4. PageID #: 92



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 1st Day of August 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                       /s/ Payum Doroodian
                                                       Payum Doroodian
                                                       Assistant U.S. Attorney




                                                  4
